DeSONIER, Judge.
Plaintiff appeals from a judgment dismissing his suit for personal injuries sustained when his automobile killed a cow. Named defendants were the alleged owner of the cow, B. G. Mayet, d/b/a Bonnet Carre Cattle Company, and its liability insurer.
Louisiana’s stock law applicable to U. S. Highway 61, R.S. 3:2803, and the codal article making the owner responsible for damage caused by an animal, C.C. Art. 2321, are interpreted to place on the animal’s owner the burden of proving that he was free of negligence. An owner
must not only show he has taken all reasonably prudent precautions . . , but must also explain the presence of the livestock on the highway by showing how the animal escaped in order to overcome the presumption of negligence and to prove freedom from fault in the slightest degree. Womack v. Rhymes, La.App., 300 So.2d 226, 231, writ refused, La., 303 So.2d 179.
Accordingly, plaintiff need not show negligence on the owner’s part. If he established that defendant is the owner, he recovers.
But plaintiff did not establish defendant’s ownership. The trial judge’s reasoning that there was “no evidence offered to place ownership in the defendant” is supported by the record.
For the reasons assigned, the judgment appealed from is affirmed.

AFFIRMED.